NOT FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                      AUG 4 2022
                                                                     MOLLY C. DWYER, CLERK
                                FOR THE NINTH CIRCUIT                  U.S. COURT OF APPEALS



MANUEL REYNA-NAVA, AKA Manuel                    No. 16-70087
Nava Reyna,
                                                 Agency No. A075-268-158
                  Petitioner,
                                                 MEMORANDUM*
    v.

MERRICK B. GARLAND, Attorney
General,
                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                        Argued and Submitted March 17, 2022
                             San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

         Manual Reyna Nava (“Reyna”), a citizen of Mexico, petitions for review of

a decision of the Board of Immigration Appeals (“BIA”) upholding the order of an

Immigration Judge (“IJ”) denying his application for deferral of removal under the

Convention Against Torture. We have jurisdiction under § 242 of the Immigration

and Nationality Act, 8 U.S.C. § 1252. We review legal questions de novo and the

agency’s factual findings for substantial evidence. Bringas-Rodriguez v. Sessions,

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
850 F.3d 1051, 1059 (9th Cir. 2017) (en banc). We deny the petition for review.

      1. We reject Reyna’s contention that the BIA applied the wrong standard of

review. The BIA stated that it found “no legal error in the Immigration Judge’s

conclusion that [Reyna] has not satisfied his burden of demonstrating that he

would more likely than not face torture upon removal to Mexico” and that it found

no “clear error in the factual findings supporting that determination” (emphasis

added). Viewed in that context, the BIA’s subsequent statement that “the ‘clearly

erroneous’ standard of review precludes” the BIA from reversing the IJ “simply

because it is convinced that the case could have been decided differently, or the

evidence weighed differently,” refers only to the IJ’s factual findings, and not to

any legal determinations in assessing Reyna’s request for relief.

      2. Substantial evidence supports the agency’s finding that Reyna had failed

to show that he would more likely than not be tortured in Mexico. Maldonado v.

Lynch, 786 F.3d 1155, 1164 (9th Cir. 2015) (en banc). Reyna acknowledged that

the last threat directed at him was in 2006—eight years before the IJ’s decision.

All of the threats against him occurred in the United States, not in Mexico. The

shooting incidents in Mexico in 2006 and 2012 involved only Reyna’s father, who

was not physically harmed. Even if the shooting incidents caused Reyna’s father

mental harm, that does not compel the conclusion that the harm rose to the level of

torture or signified that Reyna would face torture upon return to Mexico. On this


                                          2
record, we cannot say that “any reasonable adjudicator would be compelled to

conclude” that Reyna would be tortured in Mexico. 8 U.S.C. § 1252(b)(4)(B).

      3. Because the agency permissibly found that Reyna had simply failed to

show that it was more likely than not that he would be tortured in Mexico, we need

not address the issue of Reyna’s ability to relocate within Mexico.

      PETITION DENIED.




                                         3